Title: To John Adams from Thomas Barclay, 22 April 1782
From: Barclay, Thomas
To: Adams, John



Amsterdam 22d. April 1782
Dear Sir

I most heartily and sincerely Congratulate your Excellency on the Events of Friday and saturday last, and I rejoice the more because you are destined to reap the fruits of what you have sown with so much industry and attention.
I am persuaded you are now rewarded for the Exercise of patience which you have Exhibited on this occasion, and I hope an agreeable prospect is now opened for the adjusting those very important points that are before you.
I had a letter a few days ago from Germany, requesting that I wou’d hint to you the necessity of some stipulation being made with the States General, for using the River Rhine in the Transportation of the German Manufactures for the Consumption of America, and that the Transit duties shou’d be settled on as favourable terms as possible. I am not sufficiently a Judge of the matter to say more of it, but I am sure you will excuse any thing that occurs on this subject. Mr. Bromefield told me you shew’d him a letter relative to the American Trade from the Directors of the East India Company under the Emperor. If there is nothing improper in the request, I shall be much obliged to you for a sight of it—and for permission to write to the Gentlemen. It might turn out an advantage to my House at Philadelphia, and if any good plan of business can be struck out, I will do every thing in my power to incourage it. I beg leave to assure your Excellency of my being most sincerely, Dear Sir your Affect. & obed Servant

Thos Barclay

